ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
M.E.S., Inc. and Hirani Engineering &      )      ASBCA Nos. 56474, 56475, 56477
 Land Surveying, P.C., d/b/a               )                 56729, 56756,56918
  Hirani-MES, JV                           )                 56919,56920
                                           )
Under Contract No. DACA51-03-C-0024        )

APPEARANCES FOR THE APPELLANT:                    Christopher M. Harris, Esq.
                                                  Vivian Katsantonis, Esq.
                                                   Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                   McLean, VA

APPEARANCES FOR THE GOVERNMENT:                   Thomas H. Gourlay, Jr., Esq.
                                                   Engineer Chief Trial Attorney
                                                  Lorraine C. Lee, Esq.
                                                   District Counsel
                                                  H. Weston Miller, Esq.
                                                   Assistant District Counsel
                                                   U.S. Army Engineer District, New York

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 21 April 2016

                                                  ·.~               ~
                                           6a&~~
                                                                                /


                                            MARK N. STEMPLE /
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 56474, 56475, 56477, 56729,
56756, 56918, 56919, 56920, Appeals ofM.E.S., Inc. and Hirani Engineering & Land
Surveying, P.C., d/b/a Hirani-MES, JV rendered in conformance with the Board's
Charter.

       Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2